Exhibit 10.16

 

Execution Copy

 

FOXHOLLOW TECHNOLOGIES, INC.

 

ROBERT THOMAS SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into as of
January 3, 2006, by and between Robert W. Thomas (“Employee”) and FoxHollow
Technologies, Inc. (“Company”) (collectively referred to as the “Parties”).

 

RECITALS

 

WHEREAS, Employee has been employed by the Company as its President and Chief
Executive Officer and the Company and Employee now wish to end their employment
relationship;

 

WHEREAS, the Company and Employee entered into an agreement dated May 22, 1998
to keep Company information confidential (the “Confidentiality Agreement”) and
the Company and Employee have entered into stock option agreements that are
still subject to vesting, in which Employee was granted options to purchase
312,500 shares of Common Stock on March 10, 2003 (the “First Option”) pursuant
to which Employee has exercised 216,146 shares; 112,500 shares of Common Stock
on March 10, 2003 (the “Second Option”) pursuant to which Employee has exercised
31,304 shares; 312,500 shares of Common Stock on January 29, 2004 (the “Third
Option”); 187,071 shares of Common Stock on January 29, 2004 (the “Fourth
Option”) and 35,000 shares of Company Stock on January 31, 2005 (the “Fifth
Option” each an “Option” and collectively the “Options”);

 

WHEREAS, Employee and the Company wish to agree upon the terms of Employee’s
post-termination consulting arrangement, and the Company wishes to receive a
standard release of claims;

 

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company and Employee and Company desire
to embody in this Agreement the terms, conditions and benefits to be provided in
connection with Employee’s termination of employment with the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

AGREEMENT

 

1. Employment Termination. Employee’s termination of employment with the Company
is effective as of the close of business on January 3, 2006 (the “Termination
Date”). Effective as of that date, Employee will relinquish his current titles
of President and Chief Executive Officer of the Company and a member of the
Company’s Board of Directors (the “Board”), by signing the letter of resignation
attached hereto as Exhibit 1.



--------------------------------------------------------------------------------

2. Consideration. Subject to satisfactory compliance with the terms and
conditions of this Agreement by Employee, the Company shall, after receipt of a
fully executed Agreement, and after the expiration of the statutory recission
period without any recission of this Agreement, provide Employee with the
following payments and other benefits, subject to appropriate taxes and
withholding, as compensation for any and all alleged claims which may have
arisen at any time during Employee’s employment, or in the course of separation
from employment, with the Company.

 

(a) Accrued Benefits. The Company shall pay to Employee all amounts and benefits
that have accrued or were earned but remain unpaid through the Termination Date
in respect of salary, bonus and unreimbursed expenses, including accrued and
unused vacation, on the date of the Company’s next regularly scheduled payday.

 

(b) Consulting Fees. For the duration of the Consultancy, the Company shall pay
Employee $7,000 per month as consideration for the consulting services provided
under Section 3 below.

 

(c) Options. The Parties agree that as of the Termination Date, the Employee
shall be considered to have vested in 227,865 shares under the First Option, in
82,031 shares under the Second Option, in 149,740 shares under the Third Option,
in 89,638 shares under the Fourth Option, and in 8,750 shares under the Fifth
Option. Provided that Employee provides services during the Consulting Period as
provided for in Section 3, Employee shall continue to vest in the First Option,
Second Option, Third Option and Fourth Option until the end of the Consulting
Period. Except if Employee breaches Sections 3(a), 3(b), 4, 11, 12 or 13 of this
Agreement, in the sole reasonable determination of a majority of the then
current directors on the Company’s Board, upon the earlier to occur of
(i) December 15, 2006, (ii) a termination by the Company of this Agreement for
any reason other than a breach of Sections 3(a), 3(b), 4, 11, 12 or 13, all then
remaining unvested shares subject to the First Option, the Second Option, the
Third Option and the Fourth Option shall become 100% fully vested and
immediately exercisable. The remaining 26,250 shares subject to the Fifth Option
shall cease vesting as of the Termination Date (the “Return Shares”) and the
Return Shares shall be returned to the Company’s 2004 Equity Incentive Plan (the
“Option Plan”). Employee shall have no right or entitlement to continued vesting
of the Return Shares by virtue of the consulting services he provides under
Section 3 below.

 

(i) Vested Options. With respect to any vested Options outstanding and not
exercised as of the Termination Date, Employee shall have thirty (30) days
following the Termination Date to exercise any then vested shares not previously
exercised under the Options and any then vested shares underlying any prior
options granted to Employee by the Company.

 

(ii) Unvested Options. Employee shall have until December 31, 2006, to exercise
any shares that vest under the Options after the Termination Date, and the
post-termination exercise period of such Options has been amended accordingly
hereby.

 

(d) Benefits. Employee’s health insurance benefits will cease on the Termination
Date, subject to Employee’s right (and his qualified beneficiaries’ rights) to
COBRA continuation coverage. Employee’s participation in all other employee
benefits and incidents of employment ceased on the Termination Date. Employee
ceased accruing employee benefits, including, but not limited to, vacation time
and paid time off, as of the Termination Date.



--------------------------------------------------------------------------------

(e) Legal Fees. The Company shall reimburse Employee for legal fees actually
incurred related to the negotiation of this Agreement in an amount up to
$10,000.

 

The parties agree that some of the payments and benefits provided to Employee
under this Section 2 are over and above anything owed to Employee by law,
contract or under the policies of the Company, and such additional consideration
is provided to Employee in exchange for entering into this Agreement. Employee
shall not be required to seek other employment or to attempt in any way to
reduce amounts payable to him pursuant to this Agreement. Further, except as it
would otherwise interfere with Employee’s obligations under Section 3(a) below,
the amount of benefits provided under this Agreement (including continued
vesting of the Options and payment of the consulting fee) shall not be reduced
by any compensation earned by or other benefits provided to Employee as a result
of employment by another employer.

 

3. Consultancy.

 

(a) In return for the consideration received in Section 2, Employee agrees to
provide consulting services for the Company from the Termination Date through
December 31, 2006 (the “Consulting Period”) in the field of peripheral artery
disease treatment and cardiovascular artery disease treatment (the “Field”) and
in the use of the Company’s existing products or products under development
during the Consulting Period. During such Consulting Period, Employee shall
provide transition services to assist a new Chief Executive Officer and work on
projects mutually agreed upon by Employee and the Company for up to ten
(10) hours per month at times mutually acceptable to both Parties. In the event
that Employee does not comply with this Section 3(a), 3(b), 4, 11, 12 or 13, in
the sole reasonable determination of a majority of the then current directors on
the Company’s Board, the Company may terminate the consulting relationship
provided for in this Section 3 and, upon such termination, the Options shall
stop vesting and any unvested shares shall be returned to the Option Plan. The
Consulting Period or such shorter period that the Employee provides services to
the Company as a consultant pursuant to this Section 3 shall be referred to as
the “Consultancy.” During the Consulting Period, Employee shall be permitted to
retain use of his Company provided laptop computer. With regard to investor
communications during the Consultancy, if Employee is contacted by an investor
with regard to Company business, he shall promptly refer the investor to an
appropriate member of senior management at the Company.

 

(b) Employee acknowledges that the nature of the Company’s business is such that
if Employee were to become employed by, or substantially involved in, the
business of a competitor of the Company during the Consultancy, it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to continue the Consultancy and to receive
the continued vesting set forth in Section 2(c) (to the extent Employee is
otherwise entitled to such payments) shall be conditioned upon Employee not
directly or indirectly engaging in (whether as an employee, consultant, advisor,
agent, proprietor, principal, partner, stockholder, corporate officer, director
or otherwise), nor having any ownership interested in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that competes with Company or is a customer in the Field during the
Consultancy.



--------------------------------------------------------------------------------

(c) Notwithstanding the above, in the event Employee accepts other employment,
involving a commitment of at least 30 hours per week, following the Termination
Date, Employee shall promptly notify the Company.

 

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company on the Effective Date of this
Agreement.

 

5. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee once the above noted payments and benefits are
received. Notwithstanding the above, the Company acknowledges and agrees that it
will process all expense reimbursements (including expressly, but not limited
to, travel and telephone expenses) that Employee submits for review within 45
days from the Termination Date and further agrees, during the Consultancy, to
timely pay all reasonable business expenses (including reimbursement for monthly
cell-phone expenses reasonably related to the Consultancy and after submission
of appropriate documentation) consistent with the Company’s usual process,
procedures and standards governing expense reimbursements.

 

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his/her own behalf, and on behalf of his/her respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, from, and agree not to sue concerning,
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or



--------------------------------------------------------------------------------

intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; and conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

(h) any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this Section 6
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred under this Agreement nor does this release extend to any right to
indemnification Employee may have from Company with respect to Employee’s status
as a former officer and director of the Company.

 

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that

 

(a) he should consult with an attorney prior to executing this Agreement;

 

(b) he has up to twenty-one (21) days within which to consider this Agreement;

 

(c) he has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;

 

(d) this Agreement shall not be effective until the revocation period has
expired; and,



--------------------------------------------------------------------------------

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

 

8. Civil Code Section 1542. The Parties represent that they are not aware of any
claim by either of them other than the claims that are released by this
Agreement. Employee acknowledges that he had the opportunity to seek the advice
of legal counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits. Employee and Company represents that each has
no lawsuit, claim, or action pending in their name, or on behalf of any other
person or entity, against Employee and the Company or any other person or entity
referred to herein. Employee and Company also represent that neither intends to
bring any claims on their own behalf or on behalf of any other person or entity
against the Employee or Company or any other person or entity referred to
herein.

 

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company, its subsidiaries
or related companies, or any successor.

 

11. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.

 

12. Mutual Non-Disparagement. The Parties each agree to refrain from any
defamation, libel or slander of the other or tortious interference with the
contracts and relationships of the other. All inquiries by potential future
employers of Employee will be directed to the HR Director of the Company. Upon
inquiry, the Company shall only state the following: Employee’s last position
and dates of employment. Notwithstanding the foregoing, Employee shall be free
to use any current or former employee or Board member of the Company as a
personal reference. For purposes of this Section 12, the definition of Company
is limited to statements made by its officers and directors and its employees at
director level and above.



--------------------------------------------------------------------------------

13. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
either directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, take away or hire employees of
the Company, either for him/herself or any other person or entity. Employee
further agrees not to otherwise interfere with the relationship of the Company
or any of its subsidiaries or affiliates with any person who, to the knowledge
of Employee, is employed by or otherwise engaged to perform services for the
Company or its subsidiaries or affiliates (including, but not limited to, any
independent sales representatives or organizations) or who is, or was within the
then most recent prior twelve-month period, a customer or client of the Company,
or any of its subsidiaries.

 

14. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be: (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

15. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

 

16. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement except for those
provided for in Section 2(e).

 

17. Post-Termination Assistance. Following the Termination Date, and upon
reasonable notice, Employee shall provide such information and assistance to the
Company as may reasonably be requested by the Company in connection with any
audit, governmental investigation or litigation in which it or any of its
subsidiaries is or may become a party; provided that (i) the Company agrees to
reimburse Employee for any related out-of-pocket expenses, including travel
expenses, and (ii) any such assistance may not unreasonably interfere with
Employee’s then-current employment.

 

18. Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all losses, costs, damages or expenses, including
without limitation, attorneys’ fees or expenses incurred by the Company to
enforce its rights under this Agreement as a result of a breach of Sections
3(a), 3(b), 4, 11, 12 or 13 or a claim made against the Company covered by the
waiver provided in Sections 6 and 7. Nothing herein is intended to limit or
modify the indemnities Employee enjoys by virtue of state law or the Company’s
Bylaws.

 

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.



--------------------------------------------------------------------------------

20. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in San Mateo
County, California before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes. The Parties agree that
the prevailing party in any arbitration shall be entitled to injunctive relief
in any court of competent jurisdiction to enforce the arbitration award. The
Parties agree that the prevailing party in any arbitration shall be awarded its
reasonable attorneys’ fees and costs. The Parties hereby agree to waive their
right to have any dispute between them resolved in a court of law by a judge or
jury. This Section 20 will not prevent either party from seeking injunctive
relief (or any other provisional remedy) from any court having jurisdiction over
the Parties and the subject matter of their dispute relating to Employee’s
obligations under this Agreement and the agreements incorporated herein by
reference.

 

21. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his/her own behalf
and on behalf of all who might claim through him/her to bind them to the terms
and conditions of this Agreement. Each party warrants and represents that there
are no liens or claims of lien or assignments in law or equity or otherwise of
or against any of the claims or causes of action released herein.

 

22. No Representations. The Parties represent that each has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

23. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

 

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement, the agreements
governing the Options (including the equity compensation plan under which such
Options were granted) and any right to indemnification Employee has pursuant to
any indemnification agreement between Employee and Company.

 

25. Public Filing. Employee and the Company understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.



--------------------------------------------------------------------------------

26. Code Section 409A. If any payments or benefits due under this Agreement
would subject Employee to any penalty tax imposed under Section 409A of the
Internal Revenue Code of 1986, as amended, if such payments and benefits were
made at the time as contemplated herein, then the Parties agree to cooperate
with each other and to take reasonably necessary steps to avoid the imposition
of any such penalty tax.

 

27. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

28. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

 

29. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

 

30. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

31. Effective Date. This Agreement is effective after it has been signed by both
Parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.

 

32. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

33. Successors and Assigns. This Agreement, and any and all rights, duties, and
obligations under this Agreement, will not be assigned, transferred, delegated,
or sublicensed by Employee without the Company’s prior written consent. Subject
to the foregoing and except as otherwise provided in this Agreement, in the
event of an acquisition of the Company or a sale of all or substantially all of
its assets, where the obligations of this Agreement are not assumed by the
acquiror, successor or purchaser, then all consulting fees under Section 2(b)
shall be due and payable and all then remaining unvested shares subject to the
First Option, the Second Option, the Third Option and the Fourth Option shall
become 100% fully vested and immediately exercisable.



--------------------------------------------------------------------------------

34. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part of or on behalf of the Parties
hereto, with the full intent of releasing all claims, except as otherwise
provided by this Agreement. The Parties acknowledge that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

FoxHollow Technologies, Inc.

Dated: January 3, 2006

 

By

 

/s/ John Simpson, M.D.

--------------------------------------------------------------------------------

       

John Simpson, M.D.

       

Interim Chief Executive Officer

   

Robert W. Thomas, an individual

Dated: January 3, 2006

 

/s/ Robert W. Thomas

--------------------------------------------------------------------------------

   

Robert W. Thomas

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

 

RESIGNATION LETTER

 

January 3, 2006

 

Board of Directors of FoxHollow Technologies, Inc.

740 Bay Road

Redwood City, California 94063-2469

 

Dear Board members:

 

Effective today, I hereby resign as President and Chief Executive Officer and
Director of FoxHollow Technologies, Inc.

 

Sincerely,

/s/ Robert W. Thomas

--------------------------------------------------------------------------------

Robert W. Thomas